The writ of error brings for review conviction of the offense of larceny of certain cattle described as "four cows marked crop split under bit in one ear, swallow fork in other ear and branded JE, a better and more particular description of said four cows being to affiant unknown." *Page 226 
The State relied in part upon circumstantial evidence for a conviction of the accused in this case. Without the circumstantial evidence there was not sufficient direct evidence upon which to base a conviction. The circumstantial evidence adduced to supplement the direct evidence did not meet the rule that when circumstantial evidence is relied on for a conviction the circumstances proved must be so strong and cogent as to exclude every reasonable hypothesis except the defendant's guilt. All of the circumstances relied upon to supply the deficiency of direct evidence could have been true and yet the accused could have, under a reasonable hypothesis, been innocent of the offense charged. These enunciations are so elementary that it requires no citation of authorities to support either of them.
For the reasons stated, the judgment should be reversed and the cause remanded for a new trial.
It is so ordered.
Reversed and remanded.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and DAVIS, J.J., concur.